Citation Nr: 1231898	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-08 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE


Whether new and material evidence has been presented to reopen a claim of recognition as the surviving spouse of the Veteran for the purpose Department of Veterans Affairs (VA) death benefits, and if so, if recognition as the surviving spouse is warranted.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from November 1944 to March 1946.  The Veteran died in February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the VA Regional Office (RO) in Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico.  The appellant has revoked her attorney in this case and is unrepresented.

The RO has reopened the claim, but continued the denial issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In May 1998, the RO denied the appellant recognition as the surviving spouse of the Veteran for the purpose of VA death benefits.  The appellant did not perfect a timely appeal.

2.  Evidence submitted since the RO's May 1998 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.

3.  The Veteran and appellant were married in November 1969.

4.  The Veteran and appellant divorced in November 1977.

5.  The Veteran and appellant held themselves out as husband and wife to the public, subsequent to their November 1977 divorce. 

6.  The Veteran and appellant resided together for more than one year prior to the Veteran's death. 

7.  The appellant lacked knowledge of the Commonwealth of Puerto Rico's requirement of a marriage ceremony.

8.  The information of record reflects that no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.


CONCLUSIONS OF LAW

1.  The RO's May 1998 decision which denied the appellant recognition as the surviving spouse of the Veteran for the purpose of VA death benefits is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).

2.  New and material evidence has been received since the RO's May 1998 decision; thus, the claim of recognition for the appellant as the surviving spouse of the Veteran for the purpose of VA death benefits is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  Resolving all reasonable doubt in her favor, the appellant is entitled to recognition as the surviving spouse of the Veteran for purposes of VA death benefits.  38 U.S.C.A. § 101(3), 103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.50, 3.52, 3.53, 3.54, 3.102, 3.205 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law since the appellant's claim was considered in 1998, with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  However, as the appellant's claim is being granted, any deficiencies with regard to VCAA are harmless and nonprejudicial.

In May 1998, the RO denied the appellant recognition as the surviving spouse of the Veteran for the purpose of VA death benefits. The evidence of record at that time included the marriage and divorce documents of the Veteran and the appellant.  The Veteran's death certificate likewise indicated that the Veteran was divorced.  Also of record were various medical documents in which the Veteran indicated that he was divorced through November 1987, but as of a July 1996 VA examination, he referred to the appellant as his wife.  Additionally, in May 1998, the Veteran's psychiatrist submitted a letter in which he indicated that, to his knowledge, the appellant was married to the Veteran prior to his death, they lived together, and she always accompanied the Veteran to all of his medical appointments.  The physician acknowledged that the Veteran and the appellant had a prior divorce.  Various affidavits were received from the relatives, friends, a neighbor, and a minister of the Veteran and the appellant in which they indicated that the Veteran and appellant lived together as husband and wife after to their divorce and prior to his death, for many years.  

The appellant submitted a notice of disagreement in May 1998 and a statement of the case was issued in September 1999.  Although the appellant attempted to perfect her appeal via a May 2000 VA Form 9, it was not received in a timely manner to perfect her appeal since it was not received within one year of the May 1998 decision nor within 60 days of the statement of the case.  38 U.S.C.A. § 7105, 38 C.F.R. §§ 20.200, 20.202, 20.302.

Further, additional evidence was not received within one year of that May 1998 decision.  Therefore, the RO's May 1998 decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decision, evidence has been added to the claims file.  The additional evidence of record consists of additional statements from two neighbors and a brother-in-law who all stated that the Veteran and the appellant lived together as husband and wife continuously until his death with no separations.  In addition, a "deemed valid" marriage questionnaire was submitted by the appellant in which she stated that she was unaware that common law marriage was not recognized in Puerto Rico.

For the purpose of establishing whether new and material evidence has been submitted, the Court held in Shade v. Shinseki, 24 Vet. App. 110 (2010), that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

The Board finds that the additional evidence added to the record by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.  Specifically, the evidence that tends to show that the appellant and the Veteran were unaware that there was a legal impediment to their second marriage, the "common law" marriage that followed their divorce in 1977, as well as the supporting lay evidence establishing that they remained a marital couple until he died.  

New and material evidence has been received since the RO's May 1998 decision; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

The law provides that VA death benefits may be paid to a surviving spouse who was married to a veteran: (1) one year or more prior to a veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§1102, 1304, 1541; 38 C.F.R. §3.54.

The term "surviving spouse" means a person of the opposite sex who was the spouse of the veteran at the time of a veteran's death, and who lived with the veteran continuously from the date of marriage to the date of a veteran's death (except where there was a separation which was due to the misconduct of, or procured by, a veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of a veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. §101(3); 38 C.F.R. § 3.50. 

For purposes of VA benefits, a marriage means a marriage valid under law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §103(c); 38 C.F.R. §3.1(j).  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

Where an attempted marriage is invalid by reason of legal impediment, VA laws allows for certain attempted marriages to be nevertheless "deemed valid" if certain legal requirements are met.  Basically, such an attempted marriage will be "deemed valid" if: 

(a) the attempted marriage occurred one year or more before the Veteran died; and 

(b) the claimant entered into the marriage without knowledge of the impediment; and 

(c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and 

(d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits. 

38 U.S.C.A. §103(a); 38 C.F.R. §3.52 . 

Where a surviving spouse has submitted proper proof of marriage and also meets the requirements of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to the marriage to the Veteran will be accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c).  In Colon v. Brown, 9 Vet. App. 104 (1996), the Court determined that in cases in which there is an impediment to entering into a common-law marriage, if the appellant was unaware of the impediment, then an otherwise invalid common-law marriage could be deemed valid. 

Puerto Rico does not recognize common-law marriages and the requirements for establishing a valid marriage in Puerto Rico are set forth in Article 69 of the Civil Code, 31 L.P.R.A. § 231.  See Ayuso-Morales v. Secretary of Health and Human Services, 677 F.2d 146 (1st Cir. 1982).  VA has determined that the requirement of a marriage ceremony by a jurisdiction that does not recognize common-law marriage constitutes a "legal impediment" to such a marriage for purposes of 38 U.S.C.A. § 103(a). V AOPGCPREC 58-91.

The Veteran and appellant were legally married in November 1969.  However, they later divorced in November 1977.  It appears that they remained residing together.  Their daughter has indicated that they always raised her as a married couple living together.  

In medical records and other documents dated after November 1977, the Veteran indicated that he was divorced through November 1987.  However, over a year prior to his death in February 1998, the Veteran told a VA examiner in July 1996 that he had a wife and needed her assistance.  

Both medical and lay persons, including family members, clergy, neighbors, and friends, have submitted statements in which it is uniformly indicated that while the Veteran and the appellant divorced in 1977, thereafter they continued to reside together and to hold themselves out as a married couple, continuously, until the Veteran died in 1998.  There is no statement from any person to the contrary.  Therefore, there is evidence that the appellant and the Veteran held themselves out as husband and wife to the public, subsequent to their November 1977 divorce.  In addition, all of the evidence indicates that the appellant and the Veteran resided together from the date of their original legal marriage in 1968 until the Veteran died about 30 years later.  

The appellant stated that she and the Veteran divorced because he did not want inheritance issues with his children.  However, she maintains that they did not know that they would not be considered to have a common law marriage after that; basically, she asserted that they lacked knowledge of the Commonwealth of Puerto Rico's requirement of a marriage ceremony.  She has submitted a signed statement to this effect.  The record does not show that a claim for VA death benefits has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  There is no other woman purporting to be the Veteran's surviving spouse.  

After carefully considering the claim in light of the record and the applicable law, and affording the appellant all reasonable doubt, the Board is of the opinion that the appellant has met her burden of establishing that she is the surviving spouse of the veteran for VA benefits purposes. 

The Board finds that the Veteran and appellant intended to enter a common law marriage in Puerto Rico at least as early as 1996, when the Veteran indicated that he was married during an examination, to a VA examiner.  Although the Veteran's death certificate stated that he was divorced, clearly he did not fill out this form.  The lay evidence is consistent in the report that the Veteran and the appellant were a married couple for years before he died.  There are a plethora of signed statements indicating this information.

Even though common law marriage is not recognized in Puerto Rico, the attempted common law marriage by the Veteran and appellant may be deemed valid for VA purposes, for the following reasons.  In VAOPGCPREC 58-91, the General Counsel of VA has held that lack of residence in a jurisdiction recognizing common law marriages is not a bar to establishing a common law marriage for a surviving spouse claimant.  The rationale is that the common law marriage could be "deemed valid" under 38 C.F.R. § 3.52 on the theory that the surviving spouse could have entered into the purported common law marriage without knowledge of the fact that there was an impediment to the marriage.  In this case, the impediment would be the jurisdiction's nonrecognition of common law marriages. 

Here, the requirements allowing for the appellant's and Veteran's attempted common law marriage to be "deemed valid" are met.  See 38 C.F.R. § 3.52.  First, although the appellant clearly understood the concept of legal marriage and divorce since she legally married him once then was divorced from the Veteran, the appellant entered into the subsequent common law marriage without knowledge of the impediment that Puerto Rico does not recognize common law marriage.  The appellant and many lay and medical persons all indicated that the appellant and the Veteran believed that her marriage to the Veteran was valid and that she did not know of Puerto Rico's nonrecognition of common law marriages. 

Second, the attempted common law marriage occurred more than one year prior to the Veteran's death, without any separation between the two parties.  The Veteran and the appellant cohabited together continuously from the date of the attempted marriage until his death. 

Finally, no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  

In sum, the attempted common law marriage between the Veteran and appellant is deemed valid for VA purposes.  Further, the appellant is the Veteran's surviving spouse under VA regulations.  This is because she was his spouse at the time of his death, and had lived with him continuously from the date of the "deemed valid" common law marriage until his death.  VA compensation may be paid to the appellant, if warranted without that matter being addressed or decided herein, because she is recognized as the Veteran's surviving spouse, under VA regulations.


ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purpose of VA death benefits purposes is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


